Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 10-20 are rejected under 35 U.S.C. 102(a1) as being taught by Agirman (US 9,906,183).
With respect to claim 1, Agirman teaches a heating, ventilation, air conditioning, and refrigeration (HVAC&R) system, comprising: 
a refrigerant loop (column 3, lines 33-54); 
a compressor (column 3, lines 33-54) disposed along the refrigerant loop, wherein the compressor is configured to circulate refrigerant through the refrigerant loop; 
a motor (fig. 3, 21) configured to drive the compressor; and a variable speed drive (VSD) (column 3, lines 50-51) configured to supply power to the motor, wherein the VSD comprises: 
a first power pod (fig. 3, 30) configured to supply a first power to the motor; and a second power pod (fig. 3, 30’) configured to supply a second power to the motor.
With respect to claim 2, Agirman teaches wherein the first power pod comprises a first rectifier (fig. 3, 32), a first DC link (36), and a first inverter (40), and 
the second power pod comprises a second rectifier (32’), a second DC link (36’), and a second inverter (40’).
With respect to claim 3, Agirman teaches wherein the motor is configured to receive the first power via first electrical windings and to receive the second power via second electrical windings (column 7, lines 55-58).
With respect to claim 4, Agirman teaches wherein the first electrical windings are insulated (column 7, lines 55-58) from the second electrical windings.
With respect to claim 7, Agirman teaches comprising a microprocessor (60), wherein the microprocessor is configured to output a set of electrical signals, wherein the first power pod is configured to receive the set of electrical signals, and wherein the second power pod is configured to receive (column 5, lines 55-67) the set of electrical signals.
With respect to claim 10, Agirman teaches a method, comprising: 
receiving a set of electrical signals via a first power pod (30) of a variable speed drive (column 3, lines 50-51); 
receiving the set of electrical signals via a second power pod (30’) of the variable speed drive (column 3, lines 50-51); 
supplying a first voltage (32) to first windings of a motor (21) via the first power pod; and 
supplying a second voltage (32’) to second windings of the motor via the second power pod, wherein the first and second power pods are configured to operate independently of (column 9, lines 14-16) one another.
With respect to claim 11, Agirman teaches comprising electrically insulating the (column 7, lines 55-58) first windings from the second windings.
With respect to claim 12, Agirman teaches wherein the first power pod and the second power pod are configured to receive the set of electrical signals from a microprocessor (60), and wherein the microprocessor is configured to produce the set of electrical signals via pulse-width modulation (column 9, lines 42-60).

With respect to claim 13, Agirman teaches wherein the first power pod is configured to receive the set of electrical signals via a first inverter (40) and the second power pod is configured to receive the set of electrical signals via a second inverter (40’), wherein the first inverter is configured to supply the first voltage to the first windings based (signal from 40 to motor) at least in part on the set of electrical signals, wherein the second inverter is configured to supply the second voltage (signal from 40’ to motor) to the second windings based at least in part on the set of electrical signals (column 5, lines 55-67).
With respect to claim 14, Agirman teaches wherein the first power pod comprises a first rectifier (32) configured to receive a first AC voltage from a power source (12) and convert the first AC voltage to a first DC voltage (36), wherein the second power pod comprises a second rectifier (32’) configured to receive a second AC voltage from the power source and convert the second AC voltage to second DC voltage (36’), wherein a first DC link (36/38) of the first power pod is configured to receive the first DC voltage from the first rectifier, and where in a second DC link (36’/38’) of the second power pod is configured to receive the second DC voltage from the second voltage.
With respect to claim 15, Agirman teaches wherein a first inverter (40) of the first power pod is configured to receive the first DC voltage from the first DC link, convert the first DC voltage to a first AC voltage (signal from 40), and supply the first AC voltage to the first windings, and wherein a second inverter (40’) of the second power pod is configured to receive the second DC voltage from the second DC link, convert the second DC voltage to a second AC voltage (signal from 40’), and supply the second AC voltage to the second windings.
With respect to claim 16, Agirman teaches wherein the first windings are electrically insulated from (column 7, lines 55-58) the second windings.
With respect to claim 17, Agirman teaches system, comprising: 
a microcontroller (fig. 3, 60); 
a variable speed drive (VSD) (column 3, lines 50-51) configured to receive a set of electrical signals from the microcontroller; and 
a motor (21) configured to receive a first power supply (30) and a second power supply (30’) from the VSD via first and second windings (column 7, lines 55-58), respectively, and wherein the first and second windings are electrically insulated from one another (column 7, lines 55-58).
With respect to claim 18, Agirman teaches wherein the VSD comprises a first power pod (30) and a second power pod (30’), wherein the first power pod is configured to supply the first power supply and the second power pod is configured to supply the second power supply, and wherein the first power pod is configured to operate independently (column 9, lines 14-16) of the second power pod.
With respect to claim 19, Agirman teaches wherein the VSD comprises a first rectifier (32), a first direct current (DC) link (36), a first inverter (40), a second rectifier (32’), a second DC link (36’), and a second inverter (40’).
With respect to claim 20, Agirman teaches wherein the first and second windings are galvanically isolated from one another (column 7, lines 55-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Agirman (US 9,906,183).

With respect to claim 5, Agirman teaches wherein the motor comprises a rotor (column 8, lines 5-11) and a stator.  Agirman does not explicitly teach wherein the rotor comprises a set of slots, and wherein the first electrical windings are disposed within the set of slots and the second electrical windings are disposed within the set of slots.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for windings to be wound on sets of slots since it is commonly known in the art of motor structure.
With respect to claim 6, Agirman does not explicitly teach wherein the first electrical windings are in a first delta configuration, wherein the second electrical windings are in a second delta configuration, and wherein the first delta configuration of the first electrical windings are galvanically isolated from the second delta configuration of the second electrical windings.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have stator in delta configuration, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 9, Agirman does not explicitly teach wherein the motor is configured to provide at least 1200 horsepower as input to the compressor.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to for motor to provide 1200 HP to compressor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846